In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 15‐3307 
UCHE P. MORDI, 
                                                  Plaintiff‐Appellant, 

                                  v. 

TODD ZEIGLER, et al., 
                                               Defendants‐Appellees. 
                      ____________________ 

         Appeal from the United States District Court for the 
                     Southern District of Illinois. 
         No. 11‐cv‐193‐MJR — Michael J. Reagan, Chief Judge. 
                      ____________________ 

    ARGUED APRIL 20, 2017 — DECIDED SEPTEMBER 5, 2017 
                 ____________________ 

   Before  WOOD,  Chief  Judge,  and  BAUER  and  EASTERBROOK, 
Circuit Judges. 
    WOOD,  Chief  Judge.  In  January  2012,  proceeding  pro  se, 
Uche P. Mordi, a Nigerian national, filed a civil rights action 
under  42  U.S.C.  §  1983  against  local  and  state  officials  for 
alleged violations associated with his 2009 arrest in southern 
Illinois.  The  district  court  screened  Mordi’s  civil  rights 
complaint, as required by 28 U.S.C. § 1915A. It dismissed with 
prejudice  all  claims  except  for  those  against  three  of  the 
2                                                      No. 15‐3307 

officers; the surviving claims relied on the Vienna Convention 
on Consular Relations, art. 36.1(b), Apr. 24, 1963, 21 U.S.T. 77, 
596 U.N.T.S. 261 (“the Vienna Convention”). After the district 
court rejected the officers’ assertion of qualified immunity on 
the  Vienna  Convention  claims,  they  took  an  interlocutory 
appeal  to  this  court.  We  ruled  that  all  three—Todd  Zeigler, 
Greg Chance, and Gregg Healey—were entitled to qualified 
immunity  from  Mordi’s  claim  that  they  violated  his  rights 
under  the  Vienna  Convention,  and  we  remanded  “with 
instructions to dismiss the action” against these three. Mordi 
v. Zeigler, 770 F.3d 1161, 1167 (7th Cir. 2014).  
    On  November  21,  2014,  the  district  court  dismissed  the 
Vienna  Convention  claims  against  Zeigler,  Chance,  and 
Healey,  and  entered  final  judgment  on  November  24,  thus 
disposing of all claims against all parties brought by Mordi’s 
January  2012  complaint.  In  an  effort  to  revive  his  other 
theories  for  recovery,  Mordi  filed  a  motion  on 
December 18, 2014, requesting that the district court revisit its 
section  1915A  threshold  screening  order.  The  district  court 
denied Mordi’s motion, and Mordi has now brought a timely 
appeal from that decision. With the Vienna Convention claims 
off  the  table,  Mordi  now  argues  that  Officers  Zeigler  and 
Nathan  Zerrusen  violated  his  Fourth  Amendment  rights 
when they stopped the car he was driving. They did so, Mordi 
asserts,  not  because  they  had  probable  cause  for  the  traffic 
stop, but because they were engaged in impermissible racial 
profiling.  In  addition,  he  argues,  the  officers  unlawfully 
prolonged  the  stop  so  that  they  could  bring  a  drug‐sniffing 
dog  to  the  car.  We  conclude  that  the  district  court  acted 
prematurely, and that Mordi’s Fourth Amendment claim may 
move forward. 
No. 15‐3307                                                        3

                                 I 
    Our review of the underlying facts can be brief. At approx‐
imately 1:10 p.m. on March 12, 2009, Mordi and a passenger, 
Aderinola Otesile, were traveling southbound on Interstate 57 
in southern Illinois. They passed two Illinois state police cars 
parked  in  the  median,  one  facing  northbound,  the  other 
southbound. About ten minutes later, the northbound‐facing 
car, driven by State Trooper Zeigler, pulled out into the south‐
bound lane, approached Mordi’s car, and signaled for him to 
pull over.   
    Mordi complied immediately. Zeigler approached the ve‐
hicle on the passenger side and asked why the license plate 
was not on the front bumper, but instead was inside on the 
windshield. Mordi explained that the grille and bumper were 
cracked, and so he was not able to attach the plate to the front 
bumper. Zeigler also told him that the hood was not closed all 
the  way;  Mordi  countered  that  the  space  between  the  hood 
and the body of the car was less than an inch.  
    After  that  exchange,  Zeigler  asked  Mordi  for  his  license 
and insurance, and Mordi furnished both. Zeigler also asked 
for Otesile’s identification. At that point Zeigler asked Mordi 
to get into the squad car; Mordi did so. By now Zeigler knew 
that Mordi was a student at Southern Illinois University, and 
so he asked Mordi questions about the school, his travel plans, 
and similar things, while he checked out Mordi’s identifica‐
tion. Based on the results, Zeigler asked Mordi about an out‐
standing warrant for failure to appear in a misdemeanor ma‐
rijuana case from White County, Illinois. Mordi said he knew 
nothing about any warrant, but he admitted that he had paid 
fines and complied with an unspecified disposition related to 
4                                                       No. 15‐3307 

such an offense. He then commented that he “could only im‐
agine a DUI case pending, if any.” 
    At  some  point  Officer  Zerrusen  had  joined  the  group. 
Mordi  remained  in  the  squad  car  for  a  few  minutes  while 
Zeigler and Zerrusen questioned Otesile, who was still sitting 
in  Mordi’s  car.  Zeigler  returned  to  Mordi  and  told  him  that 
“everything  was  good,”  and  that  he  would  issue  Mordi  a 
warning  citation.  He  did  so,  gave  it  to  Mordi  to  sign,  and 
returned Mordi’s identification to him. But the encounter was 
not yet over. Zeigler then asked Mordi if there were drugs in 
the car, and Mordi responded (somewhat equivocally) “there 
shouldn’t  be.”  Zeigler  asked  if  he  could  search  the  car,  but 
Mordi said no, several times. Some 20 minutes or so into the 
stop,  at  1:34  p.m.,  Zeigler  radioed  for  Rob  Rich,  of  the 
Effingham  County  Sheriff’s  Department,  to  come  to  the  car 
with his drug‐sniffing dog. Rich arrived ten minutes later; the 
dog sniffed the car; and it alerted. The officers ordered Mordi 
and Otesile out of the car, searched it, and found crack cocaine 
in Mordi’s duffle bag in the back seat. 
    Mordi and Otesile were taken separately to the state police 
station  in  Effingham.  Eventually,  however,  Mordi  was 
charged with, and pleaded guilty to, federal drug charges for 
possessing  with  intent  to  distribute  the  cocaine.  He  is  now 
serving a 120‐month sentence for that conviction.  
                                  II 
   Mordi brought the present case under 42 U.S.C. § 1983 be‐
cause he believes that the officers involved in his stop and de‐
tention  violated  his  Fourth  Amendment  rights.  The  district 
court received the complaint on March 14, 2011. It is not late, 
however, because Mordi was incarcerated at the time, and he 
No. 15‐3307                                                        5

mailed his complaint from the prison on March 11, 2011. That 
gives him the benefit of the prison mailbox rule, see Taylor v. 
Brown, 787 F.3d 851, 858–59 (7th Cir. 2015), under which his 
complaint is treated as filed within the two‐year limit. See 735 
ILCS  5/13‐202.  The  district  court  dismissed  with  prejudice 
some, but not all, counts of Mordi’s complaint. Its decision to 
deny qualified immunity to some of the defendants was im‐
mediately  appealable.  See  Behrens  v.  Pelletier,  516  U.S.  299 
(1996).  As we noted earlier, we concluded that they were en‐
titled to qualified immunity and in 2014 remanded the case 
for further proceedings.  
    More  than  two  years  earlier,  on  January  19,  2012,  the 
district  court  entered  a  screening  order  pursuant  to 
section 1915A.  Its  order  organized  the  claims  presented  in 
Mordi’s pro se civil rights complaint into separate counts and 
dismissed with prejudice all but the Vienna Convention claim 
against Zeigler, Chance, and Healey. (No Vienna Convention 
claims  against  other  defendants  were  preserved.)  This 
included a rejection of Mordi’s assertion that the initial stop 
violated  his  Fourth  Amendment  rights.  The  court  gave  this 
point short shrift in its section 1915A screening order, which 
in relevant part read as follows: 
        At the outset, it must be stated that many of Plain‐
   tiff’s allegations of unconstitutional conduct by the ar‐
   resting and investigating officers, which led to his con‐
   viction, cannot be addressed in the context of a § 1983 
   action. Indeed, Plaintiff’s complaint never requests the 
   Court  to  invalidate  his  conviction.  However,  Plaintiff 
   claims that the original traffic stop was a result of im‐
   proper “profiling,” the stop was illegally prolonged in 
6                                                         No. 15‐3307 

     order  to  conduct  a  canine  sniff  search,  he  was  pres‐
     sured  to  waive  his  Miranda  rights,  his  interrogation 
     was unduly coercive, and the county prosecutors acted 
     improperly in turning him over to the federal prosecu‐
     tor.  Such  matters are not  the proper  subject of  a civil 
     rights  action  under  § 1983.  See  Graham  v.  Broglin, 
     922 F.2d 379, 381 (7th Cir. 1991) (release from custody 
     cannot be sought in a § 1983 action). Challenges to the 
     constitutionality of a conviction must be raised, if at all, 
     on  direct  appeal  from  the  conviction  or  in  a  proper 
     post‐conviction or habeas action, if Plaintiff’s right to 
     raise such matters was not waived by his guilty plea, 
     and  if  any  of  these  actions  could  be  timely  filed.  Ac‐
     cordingly,  these  allegations  will  not  be  further  ad‐
     dressed in this proceeding, and this count shall be dis‐
     missed with prejudice.  
Mordi  sought  reconsideration  of  this  order,  but  on 
September 17, 2015, the district court denied that motion. In 
the present appeal, with the assistance of appointed counsel, 
he  argues  only  that  the  district  court  erred  in  rejecting  his 
Fourth Amendment claims against Zeigler and Zerrusen.  
                                   III 
     The distinction on which the district court relied between 
a lawsuit that would undermine a conviction, and a lawsuit 
focusing on a civil rights violation, is a valid one. See Preiser 
v.  Rodriguez,  411  U.S.  475  (1973);  Heck  v.  Humphrey,  512  U.S. 
477  (1994).  Heck,  as  the  Supreme  Court  later  explained  in 
Wallace v. Kato, 549 U.S. 384 (2007), held that a prisoner may 
not  raise  a  claim  under  section  1983  “which,  if  true,  would 
have established the invalidity of his outstanding conviction.” 
Id. at 392. In such a case, the prisoner’s only recourse is either 
No. 15‐3307                                                         7

direct appeal or a petition for a writ of habeas corpus; if the 
time has run for either or both, the prisoner is out of luck, at 
least until he is no longer in custody and possibly even then. 
See Whitfield v. Howard, 852 F.3d 656 (7th Cir. 2017). 
    A  plaintiff  is  the  master  of  his  own  complaint,  however, 
and so we must examine what Mordi is asking for, before we 
can decide whether he may pursue his section 1983 action or 
if the Heck line of cases stands in his way. See Gilbert v. Cook, 
512 F.3d 899, 901–02 (7th Cir. 2008). As the Supreme Court put 
it in Muhammad v. Close, 540 U.S. 749, 751 (2004), “Heck’s re‐
quirement to resort to state litigation and federal habeas be‐
fore § 1983 is not … implicated by a prisoner’s challenge that 
threatens no consequence for his conviction or the duration of 
his  sentence.”  In  addition,  “when  a  defendant  is  convicted 
pursuant to his guilty plea rather than a trial, the validity of 
that  conviction  cannot  be  affected  by  an  alleged  Fourth 
Amendment violation because the conviction does not rest in 
any way on evidence that may have been improperly seized.” 
Haring v. Prosise, 462 U.S. 306, 321 (1983). Mordi insists that he 
is complaining only about the improper racial profiling that 
led to his traffic stop, and about the officers’ decision to pro‐
long his detention while they waited for the drug‐sniffing dog 
to arrive. If he were to prevail on either or both of these points, 
his conviction would be unaffected. We recognized as much 
in  Evans  v.  Poskon,  603  F.3d  362  (7th  Cir.  2010),  where  we 
wrote: 
       Many  claims  that  concern  how  police  conduct 
   searches  or  arrests  are  compatible  with  a  conviction. 
   For example, an arrest without probable cause violates 
   the fourth amendment but does not imply the invalid‐
   ity of a conviction, because courts do not “suppress the 
8                                                      No. 15‐3307 

     body”  of  the  accused.  See  United  States  v.  Alvarez–
     Machain, 504 U.S. 655 (1992). Similarly, a courtʹs deci‐
     sion not to suppress illegally seized evidence can lead 
     to a conviction without blotting out a § 1983 challenge 
     to the seizure. 
Id. at 363–64. We therefore held in Evans that the plaintiff was 
“entitled to an opportunity to prove that the defendants used 
unreasonable  force  during  and  after  his  arrest.”  Id.  at  364. 
Mordi makes a similar point: even if he were to prevail on his 
racial‐profiling and prolonged‐detention arguments, the dis‐
covery of the cocaine found within the car would be just as 
secure, his guilty plea would stand, and his conviction would, 
too. All he can hope for in his Fourth Amendment case would 
be some form of damages for the loss of his time and the dig‐
nitary insult inflicted by racial discrimination. 
    Despite the fact that Mordi insisted in his complaint that 
he was not challenging his conviction (a point that the district 
court recognized), the state urges us to read the complaint as 
if he were. There is an exception to the Heck bar, under which 
a challenge may be brought to actions such as searches and 
seizures or a false arrest that do not have any necessary effect 
on the validity of a conviction. See Wallace, 549 U.S. at 397; see 
also Dominguez v. Hendley,  545 F.3d 585, 589 (7th  Cir. 2008), 
cert. denied, 556 U.S. 1235 (2009) (“Even if no conviction could 
have  been  obtained  in  the  absence  of  the  violation,  the 
Supreme Court has held that, unlike fair trial claims, Fourth 
Amendment claims as a group do not necessarily imply the 
invalidity of a criminal conviction, and so such claims are not 
suspended under the Heck bar to suit.”). 
   The  state  acknowledges  the  Wallace  exception,  but,  it  ar‐
gues, there is an exception to that exception. The second‐layer 
No. 15‐3307                                                           9

exception comes into play if a plaintiff’s allegations necessarily 
imply  the  invalidity  of  a  conviction  (even  one  based  on  a 
guilty plea); in that case, it says, the Heck bar springs back into 
existence. It rests its argument on Okoro v. Callaghan, 324 F.3d 
488 (7th Cir. 2003), where we held that defendant Okoro’s ef‐
fort to complain about a search was just a disguised way of 
asserting his innocence. Okoro wanted to argue that the po‐
lice, who were searching for heroin, had actually stolen gems 
and cash from him. Id. at 489. We found that Okoro was really 
raising a fundamental argument about the evidence that was 
used  to  convict  him—that  there  were  no  drugs  and  that  he 
was framed. If a jury believed those allegations, the basis of 
his conviction would have been wiped out. In keeping with 
our  normal  practice  of  looking  beyond  labels  and  judging 
cases on the basis of their substance, we held that Okoro’s at‐
tempted section 1983 action was Heck‐barred.  
    The worst one can say about Mordi’s case is that he made 
a few half‐hearted attempts to assert his innocence between 
the time the police arrested him and the time he found himself 
facing  federal  charges.  But  those  efforts  did  not  make  their 
way  into  his  complaint  as  anything  but  background  infor‐
mation  or  an  account  of  what  he  said  at  the  time.  Unlike 
Okoro, Mordi is not asking for any form of relief that would 
undermine  his  guilty  plea  or  his  conviction.  He  is  raising  a 
civil rights complaint, and he is raising the type of complaint 
that Wallace says accrues at the time of the stop and arrest. In 
addition, even if Mordi filed a complaint that included some 
Heck‐barred contentions and other cognizable arguments, we 
have  held  that  the  proper  response  is  not  to  toss  the  entire 
complaint. Instead, the judge must carve off any Heck‐barred 
contentions and proceed with what remains. Evans, 603 F.3d 
at 364; Gilbert, 512 F.3d at 902.  
10                                                 No. 15‐3307 

                              IV 
   The district court cut off this case at the screening stage, 
based on a finding that it could not properly proceed under 
section  1983.  This  was  in  error,  and  so  we  REVERSE  and 
REMAND for further proceedings consistent with this opinion.